Exhibit 10.14

 

 GRAPHIC [g53061kqi001.gif]

 

 

 

 

 

 

 

1726 Cole Blvd., Suite 115

Lakewood, CO 80401

Phone:

303-928-8599

Fax:

303-928-8598

Website:

www.generalmoly.com

 

Via Certified Mail, Email and Facsimile

 

December 16, 2008

 

Robert L Russell

639 North Riverpoint Blvd.

H203

Spokane, WA 99202

 

Re:          Consulting and Advisory Agreement — Tax Law Requirements

 

Dear Mr. Russell:

 

As you may be aware, all compensation arrangements that provide for
“nonqualified deferred compensation” must be revised by December 31, 2008 to
specify a time and form of payment that complies with tax law requirements for
deferred compensation under Section 409A of the Internal Revenue Code, as
amended.

 

We have reviewed the payment provisions included in your Consulting and Advisory
Agreement with General Moly, dated October 1, 2007 (the “Agreement”).  Based
upon our review, we have determined that the amounts payable under the Agreement
may be considered deferred compensation subject to Section 409A.   The
additional payment terms listed below specify the time that payments will be
made, pursuant to the 409A regulation.  These additional payment terms do not
change the amount of payments specified under your agreement with General Moly. 
These additional terms do have the effect of requiring that payments are made
within 45 days of the period in which they were “earned”.

 

If a compensation arrangement subject to Section 409A fails to comply with its
requirements, the employee or other service provider (e.g., consultant) will be
subject to:

 

·                              accelerated taxation of the compensation (even if
no payments are received);

 

·                              an additional 20% federal income tax on the
compensation amount; plus

 

·                              interest at the underpayment rate plus 1%.

 

As a result of our review, effective as of January 1, 2009, we will interpret
and administer the Agreement to incorporate the following additional payment
terms added for the purpose of complying with the requirements of Section 409A
of the Code:

 

--------------------------------------------------------------------------------


 

1.                                       Section 4.1.  The quarterly amounts
payable under Section 4.1 shall be paid (in arrears) in a lump sum, on a date
determined by the Company, within 45 days following the last day of each
calendar quarter to which the payment relates.

 

2.                                       Section 4.2.  The bonus amount payable
under Section 4.2, if any, shall be paid in a lump sum, on a date determined by
the Company, within 45 days upon the first to occur of: (a) the Trigger Date
during the term of the Agreement, or (b) the occurrence of the Trigger Date
after the term of the Agreement and on or prior to June 30, 2012, subject to the
conditions specified under Section 4.2.

 

3.                                       Section 8.  The amount payable under
Section 8, if any, shall be paid in a lump sum, on a date determined by the
Company, within 45 days following the effective date of the closing of the
Change of Control event, provided such event also constitutes a “change of
control” event for purposes of Treasury Regulation
Section 1.409A-3(i)(5) otherwise, such payment shall be made according to the
payment schedules set forth above for amounts payable under Section 4.1 and
Section 4.2.

 

4.                                       Interpretation.  The parties to the
Agreement intend that all payments or benefits payable under the Agreement will
not subject the Consultant to the additional tax imposed by Section 409A of the
Code, and the provisions of the Agreement shall be construed and administered
consistent with such intent.  To the extent such potential payments could become
subject to Section 409A, the Company and the Consultant agree to work together
to modify the Agreement  to the minimum extent necessary to reasonably comply
with the requirements of Section 409A, provided that the Company shall not be
required to provide any additional compensation amounts or benefits to the
Consultant.

 

If you have any questions regarding Section 409A of the Code or any other tax
matters relating to the Agreement, we recommend that you consult with your own
personal tax advisor to the extent that you deem necessary.  The Company,
including its directors, officers and employees and the Company’s legal counsel
cannot provide you with any tax or legal advice.

 

Unless you provide us with written notice by December 31, 2008 to the contrary,
effective as of January 1, 2009, we shall interpret the Agreement to incorporate
the additional payment terms set forth in items 1-4 above.

 

Please do not hesitate to contact me with any comments or questions.

 

Sincerely,

 

/s/ Brent Chamberlain

 

 

Brent Chamberlain

Director, Human Resources

 

Contact information:    office 775-753-5009, cell 775-388-0997

 

--------------------------------------------------------------------------------